DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-14 and 17-20 are pending in the application.
Applicant’s amendment to the claims, filed on July 26, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s submission of replacement drawing figures, filed on July 26, 2022, is acknowledged. 
Applicant’s submission of an English translation of the foreign priority application, filed on July 26, 2022, is acknowledged. 
Applicant’s remarks filed on July 26, 2022 in response to the non-final rejection mailed on April 26, 2022 are acknowledged and have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 5-14 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 1, 2022.
Claims 4 and 17 are being examined on the merits.

Drawing Figures
The objection to the drawing figures is withdrawn in view of the applicant’s submission of replacement drawing figures. 

Claim Objections
The objections to claims 4 and 17 for various informalities are withdrawn in view of the applicant’s instant claim amendment. 

Claim 4 is newly objected to in the recitation of “…wherein the L-glutamate dehydrogenase mutant is set forth in an amino acid sequence of SEQ ID NO: 34…” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “…wherein the amino acid sequence of the L-glutamate dehydrogenase mutant is SEQ ID NO: 34…”

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is newly rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is necessitated by the applicant’s instant amendment to claim 17 to recite “wherein the nucleotide sequence encoding the L-glutamate dehydrogenase mutant is set forth in SEQ ID NO: 35, SEQ ID NO: 37 or SEQ ID NO: 39”. The nucleotide sequences of SEQ ID NO: 35, SEQ ID NO: 37, and SEQ ID NO: 39 encode the amino acid sequences of SEQ ID NO: 34, SEQ ID NO: 36, and SEQ ID NO: 38, respectively, which are recited in claim 4. In this case, dependent claim 17 reciting SEQ ID NO: 35, SEQ ID NO: 37 or SEQ ID NO: 39 as the nucleotide sequence encoding the corresponding amino acid sequence of SEQ ID NO: 34, SEQ ID NO: 36, or SEQ ID NO: 38 does not further limit the L-glutamate dehydrogenase mutant of claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 17 under 35 U.S.C. 112(b) as being indefinite in the recitation of “wherein the nucleotide sequence of the L-glutamate dehydrogenase mutant” is withdrawn in view of the applicant’s instant amendment to claim 17. 

Claim Rejections - 35 USC § 112(a)
The written description and scope of enablement rejections of claim 4 under 35 U.S.C. 112(a) are withdrawn in view of the applicant’s instant amendment to claim 4. 

Claim Rejections - 35 USC § 102
The rejection of claims 4 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0240868 A1; cited on Form PTO-892 mailed on February 4, 2022) is withdrawn in view of the applicant’s instant amendment to claim 4 to limit the sequence of the L-glutamate dehydrogenase mutant to SEQ ID NO: 34, SEQ ID NO: 36, or SEQ ID NO: 38. 

Claim Rejections - 35 USC § 103
The rejection of claims 4 and 17 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0102546 A1, with priority to March 9, 2018; cited on IDS filed on December 2, 2020; hereafter “Yang”) is withdrawn in view of the applicant’s instant amendment to claim 4 to limit the sequence of the L-glutamate dehydrogenase mutant to SEQ ID NO: 34, SEQ ID NO: 36, or SEQ ID NO: 38. 

The rejection of claims 4 and 17 under 35 U.S.C. 103 as being unpatentable over Yang (supra) in view of Schultz et al. (Proteins Structure and Function, pp. 521-528, Plenum Press, New York, 1987; cited on Form PTO-892; hereafter “Schultz”) is withdrawn in view of the applicant’s instant amendment to claim 4 to limit the sequence of the L-glutamate dehydrogenase mutant to SEQ ID NO: 34, SEQ ID NO: 36, or SEQ ID NO: 38. 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (supra) in view of Schultz (supra) and Betts et al. (Bioinformatics for Geneticists, Chapter 14, Amino Acid Properties and Consequences of Substitutions, pp. 289-316, 2003; cited on Form PTO-892; hereafter “Betts”). This rejection is necessitated by the applicant’s instant amendment to claim 4 to limit the sequence of the L-glutamate dehydrogenase mutant to SEQ ID NO: 34, SEQ ID NO: 36, or SEQ ID NO: 38. 
As amended, claim 4 is drawn to an L-glutamate dehydrogenase mutant, wherein the L-glutamate dehydrogenase mutant is set forth in an amino acid sequence of SEQ ID NO: 34, SEQ ID NO: 36 or SEQ ID NO: 38. SEQ ID NO: 34 is the amino acid sequence of Corynebacterium glutamicum L-glutamate dehydrogenase with the mutations  A166G and V376S.
As amended, claim 17 is drawn to the L-glutamate dehydrogenase mutant of claim 4, wherein the nucleotide sequence encoding the L-glutamate dehydrogenase mutant is set forth in SEQ ID NO: 35, SEQ ID NO: 37 or SEQ ID NO: 39. 
The reference of Yang discloses the amino acid sequence of C. glutamicum L-glutamate dehydrogenase (Figure 7) and identifies residues A166 and V376 for substitution to improve activity, specifically disclosing the substitutions A166G and V376A (Figure 7, Table 3, and paragraphs [0008] and[0084]). Yang discloses the concept of a combinatorial mutant that combines the two corresponding mutations in a Pseudomonas putida L-glutamate dehydrogenase (paragraph [0080]).
The difference between Yang and the claimed invention is that Yang does not teach or suggest a V376S mutation.
The reference of Schultz teaches that in order to thoroughly study the role of an important residue in a polypeptide, substitution with all 19 possible amino acids (site saturation) is necessary (p. 521, first full paragraph). Schultz discloses a method for site-saturation mutagenesis to replace an amino acid with all 19 other possible amino acids (p. 522, bottom). 
The reference of Betts teaches that when investigating functionally interesting sites it is important to choose replacement residues that are unlikely to affect structure dramatically, for example by choosing ones of a similar size (p. 312, top). Betts teaches that alanine and serine are small amino acids (p. 299, bottom) and that alanine can be substituted by another small amino acid (p. 300, top). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Yang, Schultz, and Betts to modify a C. glutamicum L-glutamate dehydrogenase with the mutations A166G and V376S (corresponding to SEQ ID NO: 34 of claim 4 and encoded by SEQ ID NO: 35 of claim 17). One would have been motivated to and would have had a reasonable expectation of success to do this because Yang identifies A166 and V376 as important residues for substitution to improve activity and discloses combining the two mutations. However, Yang only discloses the mutations A166G and V376A, yet, as acknowledged by Schultz, it was recognized in the prior art that thoroughly studying the role of a residue in a polypeptide requires replacement with all other amino acids, not just replacement with a single amino acid. Moreover, Betts teaches that replacement residues for mutagenesis should have a similar size, teaches alanine and serine are both small residues, and teaches alanine can be substituted with serine. Therefore, the L-glutamate dehydrogenase mutant of claims 4 and 17 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: The applicant argues that the combination of Yang and Schultz fails to teach or suggest the claimed combination of mutations. The applicant argues that the working examples in the specification show that the activities of the screened mutants varied significantly. The applicant argues that the claimed mutants exhibited significantly higher activities and selectivity and absent empirical evidence, one of ordinary skill in the art could not have expected that the recited mutants would have superior technical property compared to the wild type or other mutants.
Applicant’s argument is not found persuasive. Yang discloses that the mutations A166G and V376A “significantly improved the catalytic activity” (see, e.g., paragraph [0035]). The reference of Betts acknowledges that replacement residues for mutagenesis should have a similar size, teaches alanine and serine are both small residues, and teaches alanine can be substituted with serine. As such, it would not have been unexpected that the mutations A166G and V376S also significantly improved the catalytic activity. 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious before the effective filing date. 

Claim Rejections - 35 USC § 101
The rejection of claim 4 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception is withdrawn in view of the applicant’s instant amendment to claim 4 to limit the sequence of the L-glutamate dehydrogenase mutant to SEQ ID NO: 34, SEQ ID NO: 36, or SEQ ID NO: 38. 

Conclusion
Status of the claims:
Claims 4-14 and 17-20 are pending.
Claims 5-14 and 18-20 are withdrawn from consideration.
Claims 4 and 17 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Steadman/Primary Examiner, Art Unit 1656